DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-14, and 21 in the reply filed on 08/16/2022 is acknowledged, since withdrawn claims 16-19, and 23 have been amended to be dependent on Claim 1 of the elected group, claims 1-14, 16-21 and 23 are therefore considered the present elected invention. 
Claim Objections
Claim 6 is objected to because of the following informalities: “ration” should read --ratio--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-14 and 16-21, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “hot gas” in claim 1 and 23 is a relative term which renders the claim indefinite. The term “hot” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the claims are considered indefinite as it is unclear if the gas must be heated to particular degree or if the gas must broadly be in a heated state, for the purpose of further examination, either interpretation will be considered. Claims 2-11, 13-14, 16-21 are rejected as indefinite from their dependency on Claim 1. 
The term “substantially” in claims 4 and 19 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is therefore unclear what would suffice at substantially preventing the formation of stalactites, as such the metes and bounds of the claims are considered indefinite as well. From a broadest reasonable interpretation of the claims, a diffuser capable of preventing stalactites in general will be considered to read on the claims. 
Claims 5 and 20 are rejected as indefinite from their dependency on claims 4 and 19 respectively. 
Regarding claims 5 and 20, the phrase "for instance" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites the limitation "varying the gas-metal ration" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Although “ration” is read as “ratio” the claims from which Claim 8 require gas depend do not require metal nor gas to be present in the system, gas is considered optional in Claim 1; it therefore considered unclear if gas is now required or still optional as in claim 1, and if metal is now required explicitly in the feedstock. 
Regarding claim 9, the phrase "such a wire" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 recites the limitation "a plasma gas" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. While plasma is defined as ionized gas, claim 1, from which claim 13 depends on, recites “plasma” and “hot gas” but not “plasma gas”, as such it is unclear if plasma gas is intended to further limit the previously recited plasma or gas optional limitations of claim 1, or is requiring the mixture of claim 1 to require both hot gas and plasma; or if plasma gas is intended to describe the gaseous precursor to plasma before the plasma is formed. For the purpose of further examination, each of the interpretations will be considered. 
The term “hot” in claim 16 is a relative term which renders the claim indefinite. The term “hot” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the claim is considered indefinite as chamber must be both hot and adapted to melt the feedstock prior to being fed to the nozzle, however, “hot” could arbitrarily be considered greater than 50 C in which case the chamber need only be hot enough to melt the feedstock; while “hot” could also mean a temperature greater than 1500 C well past melting point of the feedstock for example. Claims 17-20 are rejected as indefinite from their dependency on Claim 16. 
Claim 21 recites the limitation "the thruster" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the liquid particles and/or droplets" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. While there is antecedent basis for “liquid particles”, no such basis exists for “droplets”, as such, the metes and bounds of the claim are considered indefinite as it is unclear if liquid particles are required to be sheared or not. For the purpose of further examination, liquid particles or droplets will be considered. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-9, 13-14, 16-18, and 21, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mooney (US20050028642).
Regarding Claims 1-3, Mooney teaches an apparatus for producing powder from a feedstock by plasma atomization [0038], comprising: 
- at least one plasma torch [0015, 0038] configured to produce fine spherical powder in a presumed liquid state that is cooled and solidified in flight [0046], the plasma torch is thereby considered to be capable of atomizing the feedstock to liquid particles (see also plasma melted particles of Figure 1B); 
and 
- a device in the form of a supersonic nozzle where plasma flame exits the nozzle orifice at high velocity approaching or exceeding the speed of sound [0033] expelling or accelerating the liquid particles and a mixture of hot gas and plasma shearing coarse particles into fragments of fine powders [0033] (a thruster of Claim 3 adapted to accelerate the plasma to supersonic speed is therefore implied)
Regarding Claims 6, the acceleration device of Mooney is considered capable of being adapted or configured to accelerate liquid particles with a supersonic gas stream to a degree where particles leave an atomization zone and do not create a satellite-causing region as the structure is capable of accelerating liquid particles at supersonic speeds out of an atomization zone. 
Regarding Claim 7-8, Mooney discloses the nozzle is convergent-divergent/de Laval type nozzle (Figure 2). 
Regarding Claim 8, the language “wherein a particle size distribution can be adjusted by varying the gas-metal ration and a shape of the de Laval nozzle” is considered an optional limitation with the language “can”, and therefore is considered met by the prior art. Further Claim 8 is considered drawn to a property of an article being worked upon by the claimed apparatus; the inclusion of a material or article worked upon (and its properties) by a claimed structure being claimed does not impart patentability to the claims. (See MPEP 2115) 
Regarding Claims 9 and 16-18, Mooney teaches a confinement chamber is provided upstream of the acceleration device/thruster where a feedstock is melted into coarse droplets by a plasma flame after the powder is injected and before entrapped gas is expelled explosively at high velocities [0033] the zone where plasma flame heats the feed before being accelerated is considered the confinement or chamber and is considered hot and capable of melting feedstock. 
Regarding Claim 13, the plasma torch of Mooney is configured to generate plasma from argon or helium [0029] and is therefore also considered to be configured to generate plasma from plasma gas with an additive such as helium or hydrogen. 
Regarding Claim 14, Mooney teaches the feedstock is in the form of feed powder [0011]
Regarding Claim 21, the acceleration device of Mooney is considered capable of being adapted or configured to accelerate liquid particles with a supersonic gas stream to a degree where particles leave an atomization zone and do not create a satellite-causing region as the structure is capable of accelerating liquid particles at supersonic speeds out of an atomization zone. 
Regarding Claim 23, the supersonic plasma jet of Mooney is considered to comprise a hot gas.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-5, and 7-8 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mooney in view of Weinhold et al. (US20090025425A1).
Regarding Claims 4-5, and 19-20, Mooney teaches an apparatus for producing powder from a feedstock by plasma atomization [0038], comprising a thruster (21) capable of delivering plasma and gas at supersonic speeds shown in Figure 2 below: 

    PNG
    media_image1.png
    564
    659
    media_image1.png
    Greyscale

However, Mooney does not teach the thruster comprises a diffuser at a downstream end; however, Weinhold teaches a method of producing fine particles of narrow size distribution which can be spherical [0001, 0042], and teaches providing molten feedstock and gas to an assembly comprising a supersonic nozzle [0008-0009, 0016, 0036]; and discloses the supersonic nozzle has a diffuser at the end of the thruster [0034] as shown in Figure 4 below (cone-shaped diffuser is pointed to by black arrow), which serves to produce a narrow size distribution by producing a shockwave to the metal droplet. [0034] Adjusting the pressure of gas introduced is considered to alter a gas/metal ratio in the system. 
Therefore, one of ordinary skill in the art would have been motivated to add a diffuser to the supersonic thruster of Mooney for the purpose of inducing a shockwave so as to produce spheroidized/atomized particles of a narrow size distribution thereby making a more consistent, uniform powdered product. 
The diffuser of the prior art and its structure is considered capable of substantially preventing the formation of stalactites and/or re-increasing a plasma temperature at an exit.


    PNG
    media_image2.png
    637
    599
    media_image2.png
    Greyscale


Regarding Claim 7-8, Mooney discloses the nozzle is convergent-divergent/de Laval type nozzle (Figure 2); and Weinhold also teaches the nozzle is convergent-divergent/de Laval type nozzle (Figure 4), Regarding Claim 8, the language “wherein a particle size distribution can be adjusted by varying the gas-metal ration and a shape of the de Laval nozzle” is considered an optional limitation with the language “can”, and therefore is considered met by the prior art. Further Claim 8 is considered drawn to a property of an article being worked upon by the claimed apparatus; the inclusion of a material or article worked upon (and its properties) by a claimed structure being claimed does not impart patentability to the claims. (See MPEP 2115); Weinhold however does teach that the size or shape of an opening in the nozzle can be adjusted (Claim 8 and Figure 1) allowing shockwaves and operating pressure to be fine-tuned [0032]. Therefore, an ordinary artisan would have been motivated to have an adjustable nozzle for the purpose of fine-tuning shockwaves and operating pressure. 


Claim(s) 10-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mooney in view of Boulos et al. (US20160175936A1).
Regarding Claims 10-11, Mooney does not teach a converging cap upstream of the confinement chamber or that there are three plasma torches where a converging cap is adapted to bring the plasma of the torches together in the confining chamber. However, Boulos teaches an apparatus for atomizing feed material in the form of a wire (abstract) where atomized material is exposed to supersonic plasma jets [0075] where a plurality of plasma such as at least three plasma torches can be focused on an apex to atomize a feed material [0005] . Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Moody to a converging apex with the use of region such as a cap where the plasma from the multiple torches can converge to said apex and where feed material such as the form of a wire can be added to form the coarse particles in the confinement chamber of Mooney before supersonic jets form fine spheroidal powder. This can be done as the substitution of one known plasma torch system for melting feed for another to yield the predictable result of forming atomized coarse powder to be impinged by supersonic jets. 
Regarding Claim 13, the plasma torch of Mooney is configured to generate plasma from argon or helium [0029] and is therefore also considered to be configured to generate plasma from plasma gas with an additive such as helium or hydrogen. Alternatively, Boulos teaches the plasma gas can be comprise argon and/or helium [0072] can be mixed with hydrogen or nitrogen [0060]. Therefore, one of ordinary skill in the art would have been motivated to modify the argon or helium plasma gas of Mooney to be a mixture of Ar and He or with an additive such as hydrogen as a simple substitution of one known plasma gas with another to achieve the predictable result of atomizing metal powder with a torch. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738